EXHIBIT99.1 April 15, 2008 WTM to Retain 100% Interest in Yoquivo Gold-Silver Project (Vancouver, April 15, 2008) West Timmins Mining Inc. (TSX: WTM) announced today that it has retained the right to earn a 100% interest in the Yoquivo Gold-Silver Project in Chihuahua, Mexico. The Yoquivo Project encompasses the entirety of the historic Yoquivo mining district. Gold and silver were produced from Yoquivo between 1908 and 1920, and intermittently since that time, at historically reported average production grades of 10.90 g/t gold and 1,120 g/t silver. Work by WTM has identified eight principal gold-silver bearing vein systems within the Project area, the majority of which can be traced for up to 3.0 kilometres along strike. Third-party funded drill testing in 2007 returned encouraging results from the Gambusino, Muralla and El Indio veins, including intercepts of 3.01 g/t gold plus 566 g/t silver over 1.00 metre from Muralla and 2.66 g/t gold plus 267 g/t silver over 1.15 metres from El Indio (see the Company's news releases of June 12 and October 15, 2007, respectively). The Yoquivo Project is located 35 km southeast along regional structural trend, and shares a number of geological similarities, with Agnico Eagle's Pinos Altos gold-silver development project. GoldMountain Exploration (OTCBB: GMEX) formerly held an option to earn up to a 75% interest in the Yoquivo Project but failed to meet its financial obligations, resulting in the termination of the option agreement. It is WTM's intention to seek a well-financed third party to further advance the Yoquivo Project. WTM will continue to focus its efforts on expanding the recent high-grade Thunder Creek gold discovery in Timmins, Ontario and the large, polymetallic La Dura discovery on its Montaña de Oro Project in Sonora, Mexico. Darin Wagner, President and CEO of the Company, is the non-independent qualified person for this release. The qualified person has visited the project, examined the drill core and reviewed the sample results and verified the quality control procedures. Additional details concerning sampling and analytical procedures are provided in the above mentioned releases which may be viewed on the Company's website at www.westtimminsmining.com. About West Timmins Mining Inc. (www.westtimminsmining.com): West Timmins is focussed on the exploration and development of district-scale gold and related base metal projects in the major gold camps of North America. WTM currently has five drills expanding recent high grade gold and base metal discoveries on its Montaña de Oro and West Timmins Gold Projects. West Timmins Mining is based in Vancouver, British Columbia, Canada and trades on the Toronto Stock Exchange under the symbol WTM. On behalf of the Board of West Timmins Mining Inc. "Darin W.
